Crownhart, J.
The inheritance tax law, ch. 72, Stats., provides:
“72.01 A tax shall be and is hereby imposed upon any transfer of property, real, personal or mixed, or any interest therein, or income therefrom in trust or otherwise, to any person, association or corporation, except county, town or municipal corporations within the state, for strictly county, town or municipal purposes, and corporations of this state *583organized under its laws or voluntary associations organized solely for religious, charitable or educational purposes, which shall use the property so transferred exclusively for the purposes of their organization, within the state, in the following cases, except as hereinafter provided:
“(1) When the transfer is by will or by the intestate laws of this state from any person dying possessed of the property while a resident of the state.
“(2) to (7)
“(8) The tax so imposed shall be upon the clear market value of such property at the rates hereinafter prescribed and only upon the excess of the exemptions hereinafter granted.”
Sec. 72.04, Stats., provides:
“The following exemptions from the tax, to be taken out of the first twenty-five thousand dollars, are hereby allowed:
“(1) All property transferred to municipal corporations within the state for strictly county, town, Or municipal purposes, or to corporations of this state organized under its laws, solely for religious, charitable or educational purposes, which shall use the property so transferred, exclusively for the purposes of their organization, within the state, shall be exempt.”
It is contended by the appellant that the bequest to it, considered in connection with the reference in the will to the Madison Public Welfare Association and the St. Elizabeth’s Aid Society, constitutes the appellant a corporation organized under the laws of the state solely for religious, charitable, or educational purposes, within the meaning of the statute, and that under sec. 72.04, Stats., the property transferred to it, to be used exclusively for charitable purposes, is exempt from the inheritance tax.
The answer to this argument is quite simple. First, the appellant is a trust company organized under the general laws of the state, and operates for profit. It is not a charitable, religious, or educational institution. Second, the will bequeaths the property to the appellant company in perpetuity, subject only to the direction that the income therefrom *584shall be used for the benefit of needy children in the city of Madison, the trustee to be the sole judge of the children to be benefited. Third, neither the St. Elizabeth’s Aid Society nor the Public Welfare Association of said city receives any interest in said bequest whatever, or is given any power or direction over said fund or the income therefrom in any manner.
It is further contended by the appellant that because the county court has found that ordinarily an individual child receiving aid under this fund would not receive more than $100, the whole amount of said fund should be exempt from the tax.
Süb. (5),.sec. 72.04, Stats., provides:
“Property of the clear value of one hundred dollars transferred to each of the persons described in subsection (4) of section 72.02 shall be exempt.”
Sub. (4), sec. 72.02, Stats., provides:
“Where the person or persons entitled to any beneficial interest in such property shall be in any other degree of collateral consanguinity than is hereinbefore stated, or shall be a stranger in blood to the decedent, or shall be a body politic or corporate, at the rate of eight per centum of the clear value of such interest in such property.”
The argument advanced ignores the fact that the corpus of the estate goes to the trust company intact, in perpetuity. The sums paid to needy children are paid only from the income from the estate. No such children are made legatees under the will. The statute cannot be construed to exempt the property from inheritance taxes under such statutes.
We are urged to consider the general charitable purpose of the testator in making this will, and it is said that the general policy of the state is to exempt property going to a charitable purpose from the inheritance tax laws. The court is not inclined to belittle the beneficent purpose of the testator, or the fact that the legislature might well provide for *585exemptions under such circumstances. But the court can only take the statutes as it finds them. The statute is clear and unambiguous, and we cannot resort to any implied exemption.
Appellant further claims that the classification of exemptions under the statute, if construed to exclude the property bequeathed to the appellant for a charitable purpose, is discriminatory and unconstitutional. The statute provides a method by which all bequests for charitable, religious, or educational purposes may be devoted to those purposes free from any tax. There is no discrimination.
By the Court. — The order of the county court is affirmed.